Exhibit 99.1 FOR IMMEDIATE RELEASE For Further Information: Howard N. Feist Chief Financial Officer (609) 584-3586 CONGOLEUM CORPORATION DISCLOSURE STATEMENT HEARING ADJOURNED MERCERVILLE, NJ, December 9, 2009 – Congoleum Corporation (OTC: CGMCQ) reported today that it had requested the U.S. District Court for the District of New Jersey, which is presiding over Congoleum’s bankruptcy case, to adjourn the hearing on the disclosure statement with respect to the pending Second Amended Joint Plan of Reorganization scheduled for December 7, 2009 until a date in the first two weeks of January to be determined by the District Court.The request was made jointly with the other plan proponents, the Official Committee of Bondholders and the Asbestos Claimants’ Committee, and the request was granted by the District Court.A revised hearing date has not yet been set. Roger S. Marcus, Chairman of the Board, commented “We are actively engaged in settlement negotiations with the insurers that have not previously settled their coverage disputes with us.If successful, the terms of any further settlements will be described in the disclosure statement.Given the progress that has been made in recent weeks, we and the other plan proponents felt it was prudent to delay briefly the hearing to allow time for the negotiations to run their course and permit the disclosure statement to reflect their outcome.We are encouraged by these developments and continue to hope that we could see a plan confirmed in the first half of 2010.” Congoleum Corporation is a leading manufacturer of resilient flooring, serving both residential and commercial markets. Its sheet, tile and plank products are available in a wide variety of designs and colors, and are used in remodeling, manufactured housing, new construction and commercial applications. The
